TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-11-00263-CV


Roberto Juarez Salinas, Appellant

v.

Texas Department of Family and Protective Services, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 201ST JUDICIAL DISTRICT
NO. D-1-FM-08-002253, HONORABLE SUZANNE COVINGTON, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		Roberto Juarez Salinas appeals a decree terminating his parental rights.  The decree
was signed on October 30, 2009, and the notice of appeal was due November 19, 2009.  See Tex.
R. App. P. 26.1(b) (notice of appeal in accelerated appeal must be filed within 20 days of date of
judgment).  Salinas did not file his notice of appeal until April 8, 2011.  While Salinas requests leave
to file an out-of-time appeal, this Court does not have the authority to alter the time for perfecting
an appeal in a civil case.  See Tex. R. App. P. 2; see also Tex. Fam. Code Ann. § 161.211(a) (West
2008) (order terminating parental rights is immune from direct or collateral attack after sixth month
after date order was signed).  Because the notice of appeal was not timely filed, this Court lacks
jurisdiction over the appeal.  We dismiss the appeal for want of jurisdiction.




___________________________________________
					          Diane M. Henson, Justice
Before Chief Justice Jones, Justices Henson and Goodwin
Dismissed for Want of Jurisdiction
Filed:   June 17, 2011